IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20752
                           Summary Calendar



JOSEPH ROBERT MORROW,

                                           Plaintiff-Appellant,

versus

MS. TERRI WREN; MR. JAMES,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-2936
                        --------------------
                          February 14, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph R. Morrow, Texas prisoner number 790403, has appealed

the district court's order and judgment granting the defendants'

motion for summary judgment and dismissing his civil rights

complaint.     For reasons discussed below, the judgment is

AFFIRMED.

     Morrow contends that defendants Terri Wren and John James

violated his Eighth Amendment right against cruel and unusual

punishment by compelling his participation in the "Changes

Program," a pre-release life skills educational program,

notwithstanding the fact that they knew that he suffered from a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-20752
                                 -2-

disability which was aggravated by extended periods of sitting.

The summary judgment evidence shows that neither Wren nor James

was responsible for the decision to compel Morrow to participate

in the Changes Program and that Morrow's medical restrictions did

not preclude his participation in the program.   Accordingly, Wren

and James did not act with deliberate indifference to Morrow's

medical condition.    See Farmer v. Brennan, 511 U.S. 825, 837

(1994).    Because their actions were objectively reasonable, Wren

and James are entitled to qualified immunity from suit.     See Hart

v. O'Brien, 127 F.3d 424, 441 (5th Cir. 1997) (qualified immunity

standard).

     Because the evidence sought by Morrow would not have created

a genuine issue of material fact, Morrow has failed to show that

the district court abused its discretion in refusing to permit

him to conduct additional discovery pursuant to FED. R. CIV. P.

56(f).    See Beattie v. Madison County Sch. Dist., 254 F.3d 595,

605-06 (5th Cir. 2001).   Morrow had an adequate opportunity to

respond to the motion for summary judgment.

     Because this case did not present exceptional circumstances,

Morrow has not shown that the district court abused its

discretion in denying the motion for appointment of counsel.

See Robbins v. Maggio, 750 F.2d 405, 413 (5th Cir. 1985).    Morrow

has moved this court for appointment of counsel on appeal.    The

motion is DENIED.

     JUDGMENT AFFIRMED; MOTION DENIED.